Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of C.B., M.B., and T.B.,              Appeal from the County Court at Law of
Children                                              Panola County, Texas (Tr. Ct. No. 2020-
                                                      089). Memorandum Opinion delivered by
No. 06-21-00034-CV                                    Chief Justice Morriss, Justice Burgess and
                                                      Justice Stevens participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 1, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk